Title: To George Washington from John Laurance, 5 February 1778
From: Laurance, John
To: Washington, George

 

Sir
Camp Great Valley [Pa.] February 5th 1778

In compliance with your Excellencys desire I have perused the Articles of War with Attention—As they now stand I have found them answer to every Case that has happened since I have acted as Judge Advocate—No alteration occurs to me that is necessary to be made except the restriction in the Number of Lashes, and the Authority of ordering Courts martial for the Trial of Capital offences—Desertion has been a Crime very prevalent in our Army during the last Campaign, it deserves, undoubtedly, a severe punishment, as it strikes at the Existence of the Army; and if not checked will be productive of fatal Consequences. Should the greater part of the offenders be punished with Death, it is probable the frequency of Examples of that kind might loose that Effect on the Minds of the Soldiers, they would be intended to have; and deprive the Service of more men, than it could well spare. The punishing them with Stripes might deter them from the like Act, but the Number allowed to be inflicted, are too few to answer the desired purpose—Soldiers who have transgressed in the General, must be made to feel in order to prevent their committing the like Acts in future—One hundred Lashes are considered by the generality of them, as a trivial punishment, so much so that many of them care little about it—It is evident from the many Courts Martial that have been held in our Army this last Campaign, that the extent of Punishment allowed by the Congress has been insufficient to answer the purposes it was designed for. I am induced to think it would be conducive to the good of the Service if The Honble Congress should repeal that part of the 3d Article Section 18th of the Articles of war, and leave Courts martial at Liberty to sentence offenders to receive as great a Number of Lashes, as they conceive an adequate punishment for the Crime, according to the Nature and Degree of it.
As the Articles of war now stand, The Commander in Chief and The Continental General commanding in either of the American States, for the time being are the only Persons Authorized to appoint General Courts martial for the Trial of Capital offences—As it often happens that a large Detachment of the Army is stationed at a Post at some distance from the place where the Commander in Chief, or the Continental General commanding in the State where the Commander in Chief is not, has his Quarters, also large Detachments of the Army on their march from one place to another—The situation of these Detachments may be such, that an application to the Commander Chief, or to the Continental General commanding in the State, might be exceedingly inconvenient and occasion much Delay in the Trial of the

offenders, during this time the Culprits must be kept in confinement, by which means the Continent will lose their personal Services, and the good Effects of a recent Punishment destroyed. I should think that in such Cases it would be beneficial to the Service for the Honble Congress either to give the Commander in Chief Authority or the Continental General commanding in the State for the Time being, to delegate Power to any commander of a detachment not under the Degree of A——to appoint General Courts Martial for the Trial of Offenders and to approve or disapprove their Sentence, or to empower the Commanding officer of such Detachments not under the Degree of  to order such General Courts Martial to be held, and to approve or disapprove their sentences.
I beg leave to mention to your Excellency that since I have been in the Service the business of my Department has kept me in constant Employment. Yet much has oftentimes remained undone, as the number of officers under arrest, and Soldiers and Inhabitants in confinement, has been so great, that their Trials have often times been longer delayed, than has been consistent with the good of the Service, or satisfactory to myself. Tho’ I have exerted myself to the utmost I have not been able to complete the business of my Department, as expeditous as I could have wish’d, having no assistance. I have made free to mention this matter to your Excellency as I have understood the Committee of Congress, now here, are vested with Powers to adopt any Measure they may conceive beneficial to the Service.
If the officers in the General Staff of the Army should have their Commissions made valuable, As my monthly Pay is the only allowance I have in the Service I should if the Nature of my office would admit its be⟨mutilated⟩ glad of being put on a similar footing. I am With much Respect Your Excellencys Obedient and very humble s⟨mutilated⟩

John Laurance J⟨mutilated⟩

